كرّاس الشروط
المتعلق بالإنتاج و بمصاريف أشغال البحث و التجهيز
الدنيا الواجب إنجازها من قبل صاحب امتياز استغلال
المواد المعدنية المصنفة "مناجم"

الفصل الأول: موضوع كرّاس الشروط

يهدف كراس الشروط هذا المنصوص عليه بمجلة المناجم الصادرة بالقانون عدد 30 لسنة
3 المؤرخ في 28 أفريل 2003 و خاصة الفصل 44 منها إلى ضبط البنود والشروط
العامة المتعلقة بمنح امتياز استغلال المواد المعدنية المصنفة "مناجم" وبالإنتاج ومصاريف
أشغال البحث و التجهيز الدنيا التي تتعهد شركة السعادة لإنتاج المقاطع ذات مسؤولية
محدودة مقرها شارع الحبيب بورقيبة ببئرمشارقة الذي يشار إليه فيما يلي بعبارة " صاحب
إمتياز" القيام بها داخل محيط امتياز الاستغلال الذي يعرف بهنشير جباس كما تم تحديده
بالفصل 2 من هذا الكراس.

الفصل2 : تحديد محيط امتياز الاستغلال

يحدد امتياز الاستغلال المشار إليه بالفصل الأول من هذا الكرّاس بالزوايا وأعداد المراجع
المدرجة بالجدول التالي والمبينة بالمثال المرفق بهذا.

0 الزوايا أعداد المراجع |
1 ا 25
2328
2326
23006
018ظه2ظ2

انم ديا احج بر

ويغطي هذا الإمتياز مساحة جملية تقدر بمائتي (200) هكتارا.

الفصل 3: الإلتزام بالقيام بالأشغال الدنيا

يتعهد صاحب الإمتياز بإنجاز البرنامج الأدنى لأشغال البحث والبنية التحتية المنجمية وإقامة
التجهيزات داخل محيط امتياز الاستغلال كما تم ضبط ذلك بالفصلين 4 و 5 من هذا الكراس
وإلا أعتبر مخلا بواجباته.

الفصل 4: إنجاز الأشغال الدنيا

يتعين على صاحب الامتياز القيام داخل حدود امتياز استغلاله بالأشغال الدنيا اللازمة لضمان
الإنتاج والإيفاء بالتعهدات المنصوص عليها بالفصل 5 من هذا الكراس. وتتمثل هذه الأشغال
التي رصد لها مبلغ 130.000 ألف دينار.

‎٠‏ إنجاز مسالك العبور لموقع الإستغلال
إنجاز الأشغال التحضيرية
فتح وتهيئة الأرضية
فتح واجهات الإستغلال

‎٠‏ ردم المواقع المستغلة

‏الفصل 5: تعهدات صاحب الامتياز الدنيا
يتعهد صاحب الامتياز في إطار امتياز الاستغلال بما يلي:

‎٠.‏ إنتاج سنوي يضبط بخمسون ألف طن من الجبس الخام
استثمار مبلغ جملي قيمته خمسمائة ألف دينار لشراء المعداث و الآلات الضرورية
للاستغلال مفصل كالآتي:

‏#101 رافعةمططة
‎٠.‏ 01 آلة رافعة حديدية
‎٠.‏ 01جرافة 11ن19
‎٠.‏ [0سيارة
‎٠.‏ 01 ضاغط هوائي
1 آلة حفر نننه[تكة0)
1جرار يحمل صهريج لرش الماء
1 شاحنة حمولتها 20 طن

‏مواصلة أشغال البحث داخل امتياز الاستغلال في حدود 2 0 من رقم المعاملات قصد
تجديد المدخرات.
5
5 ل 0 0
الفقيل 6 م الوثائق التي توّفرها السّلطة المائحة

بالإضافة إلى إمكانية الاستفادة من بنوك المعلومات الوطنية في مادة الجيولوجيا والاستغلال
الامتيان الوكائق الذي لاجد بدورتها و المتعلقة اخاصلةاب. :

- قيس الأراضي و رسم الخرائط »
- الجيولوجيا العامة للبلاد التونسية»
5 علم المياه و جرد الموارد المائية؛»
- المناجم.

إل أ السلطة المانحة لا تدل بالمعلومات التي تمس بالدفاع الوطني أو المعلومات التي
يقدتمها أصحاب امتيازات استغلال ساريّة المفعول والتي لا يمكن إفشاؤها للغير إلا بموافقة
المعنيين بالأمر.

الفصل 7 الإستغلال المنظم للرواسب المنجمية

يجب على صاحب الامتياز أن يسير عمليات الاستغلال بكل حرص و طبقا للقواعد الفنية
الجاري بها العمل. وفي غياب تراتيب مناسبة يمكن تطبيقهاء يلتزم صاحب الامتياز باتباع
لسن ا اتيك ا 1 0 اس الا الل ره
الطبيعية المكتشفة ‏ حل جدود ميان ‎١‏ تكله لأصلة منطنة علميا

ويجب إعلام السّلطة المانحة فورا بكلّ تغيير هام يتم إدخاله على المثال البياني الأصلي
الملحق بمخطط التطوير.

الفصل 8 ‎٠‏ استعمال التجهيزات والمعدات العمومية المتوؤفرة

يجوز لصاحب امتياز الاستغلال أن يستعمل في البحث والاستغلال جميع التجهيزات
والمعدات العموميّة المتوقرة وذلك وفق الأحكام والشروط والتعريفات المنصوص عليها
بالتشريع الجاري به العمل وعلى قدم المساواة مع غيره من المستعملين.

الفصل 9 ‎٠‏ المنشات التكميلية

إذا أثبت صاحب الامتياز أنه إضافة إلى التجهيزات والمعدات العمومية المتوفرة» في 3
حاجة اك تجهيزات أو معدات تكميلية أو عق إنجاز سال تكتسي صبغة المصلحة 2
قصد تطوير أنشطة البحث عن المواد المعدنية واستغلالهاء يتعين عليه إعلام السلطة المانحة
ويجب على صاحب الامتياز تدعيم مطلبه بمذكرة تبرّر ضرورة هذه المنشآت وبمشروع
دقيق لإنجازها.

ويبقى إنجاز هذه الأشغال خاضعا لمصادقة السلطة المانحة.

الفصل 10 ء مذّة التراخيص واللزمات

تمنح اللزمات وتراخيص إشغال الملك العمومي أو ملك الدولة الخاص أو استعمال المعدات
العمومية لصاحب الامتياز لمدّة صلوحيّة امتياز الاستغلال وذلك طبقا للتشريع والتراتيب
الجاري بها العمل.

ويترتب عن التراخيص واللزمات المشار إليها بالفقرة الأولى من هذا الفصل دفع معاليم
التسجيل والأداءات والأتاوى المعمول بها عند منحها من قبل صاحب الامتياز.

الفصل 1 1_ء اشغال الملك البحري العمومي

تقدم السّلطة المانحة لصاحب الامتياز وفق الشروط المنصوص عليها بالتشريع الجاري به
العمل والمتعئق بإشغال الملك البحري العمومي التسهيلات اللازمة قصد اقتناء مركز إرساء
لشحن المواد المعدنية المتأتية من امتياز استغلاله وأرصفة مسطحة ضرورية لإقامة منشآت
معدة للعبور أو الخزن وذلك على نفقته.

الفصل 12 : الشبكات العمومية لتوزيع المياه

تقدم السلطة المانحة لصاحب الامتياز» إن طالب بذلك؛ التسهيلات اللازمة قصد الاشتراك
وقتيًا أو بصفة قارة بالشبكات العموميّة لتوزيع المياه الصالحة للشراب أو للصناعة في حدود
حاجياته المشروعة ومعدّل الانصباب الذي تسمح به هذه الشبكات وذلك طبقا لأحكام مجلة
المياه.

وتمنح الاشتراكات حسب الأحكام والشروط العامة والتعريفات الجاري بها العمل.
و يتم وضع قنوات الربط بطلب من صاحب الامتياز وعلى نفقته حسب مشاريع مصادق

عليها من قبل مصالح الوزارة المكلفة بالمياه وحسب الأحكام والشروط الفنيّة المنطبقة على
إقامة قنوات الربط في هذا الميدان.
الفصل 13+ الأحكام المنطبقة على السكك الحديديّة

يجوز لصاحب الامتياز أن يقيم على نفقته خطوطا فرعيّة خاصة للسكك الحديد و ذلك قصد
ربط حضائره و مستودعاته و مراكز الثتحن التابعة له بالشبكات العمومية للسكك الحديديّة.

و يتوّلى صاحب الامتياز إعداد مشاريع إنجاز ربط السكك الحديدية طبق شروط السلامة
والشروط الفنيّة المنطبقة على الشبكات العمومية التونسيّة. وتتم المصادقة على هذه المشاريع
من قبل المتلطة المانحة بعد إجراء استقصاء ميداني .

روطفلل (لاطاطة الإباقحاة نحقيا الى انحل برح (القطلفط1 لسار حة درن قال حطاطت الاتكار
و ذلك لأخذ نتائج الاستقصاء الميداني بعين الإعتبار وربط منشآته بالشبكات العمومية مع
إتباع أقصر المسافات وطبقا للقواعد الفنيّةَ المعمول بها.

الفصل 14 ‎٠‏ الأحكام المنطبقة على محطات توليد الكهرباء

تعتير محطات نول الك النقامة من قبن صاضا امار رشكات تور الطاكة
الخاصة به من التوابع القانونيّة لامتياز الاستغلال وتخضع لجميع التراتيب ولجميع عمليات
المراقبة المنطبقة على منشآات إنتاج و توزيع الطاقة المماثلة.

ويمكن لصاحب الامتياز المنتج للطاقة الكهربائيّة لتزويد حضائره أن يبيع بسعر التكلفة كل
فائض من قوة الطاقة المنتجة يفوق حاجياته الخاصّة إلى هيكل تعّينه السلطة المانحة.

الفصل_ 15 ء الالتزام بصيانة المنشآت

يلتزم صاحب الامتياز حتى نهاية امتياز الإستغلال بصيانة البناءات والمنشآت بمختلف
أنواعها والمنشآت المنجمية وتوابعها القانونية وخاصة بالقيام بأشغال صيانة آبار استخراج
المعادن الخامة والأنفاق و تجهيزات ضخ المياه من المنجم الخ. .

الفصل ‎٠_16‏ المراقبة والفحوص الفنيّة

يخضع صاحب الامتباز لمراقبة المصالح المختصة الراجعة بالنظر إلى الوزارة المكلفة
بالمناجم ومتابعتها طبقا للأحكام المنصوص عليها بمجلة المناجم.
الفصل 17 ‎٠‏ استعمال المعدات والمواد التوئسية

يلتزم صاحب الامتياز بإعطاء الأولوية في استعمال المعدات والمواد المنتجة بالبلاد
التونسية وفي اللجوء إلى خدمات المؤسسات أو شركات المناولة التونسية كلما كانت
عروضها تضاهي العروض الأجنبية من حيث الأسعار والجودة وآجال التسليم.

كما يلتزم صاحب الامتياز بإعطاء الأولوية في التشغيل للتونسيين طبقا لأحكام الفصل 75
من مجلة المناجم.

الفصل 18 : الدفاع الوطني وأمن التراب الوطني

يجب على صاحب الامتياز أن يمتثل للتدابير التي تتخذها السلط المدنية أو العسكرية في
مجال الدفاع والأمن الوطني طبقا للتشريع الجاري به العمل.

الفصل 19 : وحدات القيس

يجب أن تكون المعلومات والأرقام والقائماث والخرائط والأمثلة البيانية التي يتم تسليمها
للسلطة المانحة مصاغة في وحدات قيس ومقاييس مصادق عليها من قبلها .

غير أنه يمكن لصاحب الامتياز أن يستعمل داخل مصالحه أي نظام قيس آخر على أن يضع
المعطيات على ذمة كل من يطلبها رسميا في صياغة تعتمد النظام المتري.

الفصل 20 ‎٠‏ الخرائط والأمثلة البيانية

يح ان تكد الرائط والأسكلة البسائية من قل ساح الامتاز بالاعتمة على الخرائط أو
الأمثلة البيانية المتوفرة لدى مصلحة رسم الخرائط التونسيّة أو لدى مصالح أخرى لرسم
الخرائط شريطة أن تكون مصادق عليها من طرف المتلطة المانحة.

و إذا تعر ذلك » يمكن أن يتمّ إعداد هذه الخرائط والأمثلة البيانيّة من قبل صاحب الامتياز
وعلى نفقته حسب المقاييس وأنسب الأساليب التي تتلاءم والغرض المطلوب وذلك بعد
تارجم الا شاك ورجلحة رك الدر ام اساي

ويتمٌ في جميع الحالات ربط الخرائط والأمثلة البيانية بشبكات التثليث والتسوية العامّة للبلاد
التونسيّة.
1
الفضل 21_+ مسؤولية صاحب الامتياز إزاء الغير

يجب على صاحب الامتياز تأمين مسؤولياته المدنيّة لتعويض الخسائر والأضرار التي
يلحقها بالغير وبأملاكهم والناتجة عن مباشرة أنشطته.

ويبقى صاحب الامتياز مسؤولا لمدة خمس سنوات على كل الأضرار التي قد يتبين أثها
ناجمة عن استغلاله للمنجم. ولا ينطبق هذا الأجل على الأمراض الناجمة عن حوادث الشغل
والأمراض المهنية التي تبقى خاضعة للتشريع الجاري به العمل .

الفصل 22 » حالة القوّة القاهرة

لا يعتبر صاحب الامتياز مخالفا للالتزامات المترتبة عن كرّاس الشروط هذا إذا أثبت أن
الإخلال بالالتزامات المذكورة ناتج عن حالة قوة قاهرة و ذلك طبقا لأحكام مجلة المناجم.

و يعتبر كحالة قوّة قاهرة كل حادث خارجي يد يتصف في الآن نفسه بكونه غير متوّقع و من
غير الممكن درؤه و يمنع الطرف الذي أصابه من تنفيذ كل الالتزامات المحمولة على كاهله
أو بعضها بمقتضى كرّاس الشروط من ذلك مثلا :

1 - كل الظواهر الطبيعية بما فيها الفيضانات والحرائق والعواصف والصواعق
والإنزلاقات الأرضية والزلازل التي تكون حدتها غير عادية بالنسبة للبلاد.

2- الحروب أو الثورات والانتفاضات والمظاهرات والحصارات »
3- الإضرابات عدا تلك التي يقوم بها أعوان صاحب الامتياز»
4- القيود التي تفرضها الحكومة.
و لا تخول التأخيرات الناتجة عن حالة القوّة القاهرة أي حقّ لصاحب الامتياز في الحصول

على تعويض. غير أنها تمكنه من الحقّ في التمديد في صلوحية امتياز الإستغلال التي حدثت
بها هذه التأخيرات و ذلك لفترة تساوي مدّة التأخير الحاصل.
5
الفصل 23+ التحكيم
يقع فض كل نزاع بين السلطة المانحة وصاحب الامتياز يتعلق بتطبيق هذا الكراس

بالتراضي . وفي صورة استحالة التسوية بالتراضي في أجل لا يتجاوز الشهر يتم اللجوء
إلى القضاء طبقا للتشريع الجاري به العمل.

وإذا كان صاحب الامتياز أجنبي الجنسية يمكن اللجوء إلى التحكيم.

إني الممضي أسفله أقر بأني أطلعت
على جميع الأحكام والشروط الواردة
بهذا الكراس وألتزم بمقتضاها

